DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are currently pending.
Claims 16 and 17 are withdrawn from consideration.

Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 08/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2014/0205795 A1) as evidenced by Omnexus (Polymer Properties; Young's Modulus: Tensile Elasticity Units, Factors & Material Table (specialchem.com)).
Regarding claims 1-5 and 8-9,
Hu teaches three dimensional knitted network structures having a negative Poisson’s ratio (Hu: abstract; par. 0001, 0008, and 0068). The network structure details multiple embodiments which have what may be considered three wavy segments that extend in three directions from a first connection location. For example, the network structures detailed in Fig. 8a (a hexagon) and 8b (a polygonal shape) detail wavy structures (as the segments extending from the circled first connection area have zig zag like shapes). 

    PNG
    media_image1.png
    475
    567
    media_image1.png
    Greyscale

The wavy segments comprise repeating shapes which may be considered to be capable of being superimposed on said wavy segments due to the repeating shape. The language “can be superimposed” in claim 2 is a functional limitation and is satisfied by a structure which is capable of being superimposed, which is satisfied by Hu. The wavy segments may be positioned between a first (see circled section above) and a second connection point (may be, for example, one of the squared sections above). 
At about a midpoint between said first and second connection locations the disclosed features may a have change in direction which satisfies the claimed equation of 2Ɵm wherein Ɵm is greater than zero and less than 90º. For example, the embodiment in Fig. 8a would have a change in direction (2Ɵm) equal to 120º which would result in Ɵm being equal to 60º. Whereas 8b may have an angle change (2Ɵm), depending on which second connection point is being referred to of between 120º and 60º which would result in Ɵm being equal to between 60º and 45º. Additionally, many other angles are utilized, such as Figures 5a-56, to provide the network with a controllable negative Poisson’s ratio having good elastic recovery (Hu: Figs. 5a-5g; par. 0008-0015, 0021, and throughout the disclosure). Therefore, it would be obvious to one of ordinary 
Hu further teaches the knit fabric may be composed of materials such as polyethylene fibers (which has a Young’s modulus of between 0.13 and 1 GPa as evidenced by Omnexus) in which the fibers may be spray coated with a second phase of material (may structurally be considered to be dispersed within as the coating surrounds said wavy segments to hold the fabric into place) with materials such as polyvinyl chloride (which has a Young’s modulus of between 2.40 and 4.00 GPa as evidenced by Omnexus) (Hu: par. 0065-0067). Thus, Hu teaches material choices in which the resulting relationship between the wavy segments Young’s modulus value (Ei) and the second phase of material Young’s modulus value (Eh) would satisfy the Eh > Ei relationship and overlapping with the claimed 1.0 to 10,000. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claim 6,
Hu teaches the network structure required by claim 1. Hu is silent towards the volume fraction at which the second phase of material is present and is thus silent towards a volume fraction of greater than 50%.
However, Hu does teach fabric (the wavy segments) may be spray coated with a coating (second phase material) to maintain compression in a stretched state for retaining the negative Poisson’s ratio properties in which said coating may be sprayed, rolled, or brushed on with the suitable operating viscosity (Hu: par. 0067). Thus, one of ordinary skill in the art would adjust the amount of coating material (the volume fraction) to achieve the desired state of retaining the wavy segments in a compressed state to maintain the negative Poisson’s ratio properties. As 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would be within the skill of one of ordinary skill in the art to select a volume fraction of approximately 50% (very close endpoints to the claimed greater than 50% which would read on 50.0000001%, for example) for the second phase (the coating) to maintain the compressed structure of the wavy segments to maintain a negative Poisson’s ratio effects.
Regarding claim 7,
Hu teaches the network structure required by claim 1. Hu further teaches the length of the network having the hexagon mesh is 5.84 mm and a length of the other four short sides of the hexagon mesh is 2.48 mm (Hu: par. 0051). Thus,  there may be a straight line distance between the connection points that defines a distance in the broad range of between 100 nm and 1.0 meters.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Ugbolue et al. (US 2011/0046715 A1).
Regarding claim 10,
Hu teaches the network structure required by claim 1. Hu is silent towards the thickness of the wavy segments. 
Ugbolue teaches auxetic fabric structures (network structures) comprising knitted fabric that may form patterns having wavy segments having cost effective products with a negative Poisson’s ratio (Ugbolue: Figs. 1-5; abstract; par. 0007 and 0025). The fabric (wavy segments are shown to have a thickness of between 0.36 to 0.53 mm which is within the broad claimed range of 1 nm to 10 cm (Ugbolue: Table 1). Thus, it is known in the art to construct knitted fabrics of wavy segments having a negative Poisson’s ratio with the claimed thicknesses for the wavy segments.
Hu and Ugbolue are in the corresponding field of network structures composed of knitted fabrics having negative Poisson’s ratios. Therefore, it would have been obvious to one of ordinary skill in the art to configure the thicknesses of the wavy segments to within the claimed range to provide for auxetic structures having the desired negative Poisson’s ratio in a cost effective manner as taught by Hu and Ugbolue.

Allowable Subject Matter
Claims 11-15 are found to be allowable over the cited prior art of record. The cited prior art of record does not teach or suggest a network structure with the claimed combination of three wavy segments that extend in three direction from a first connection location wherein a wavy segment extends to a second location in which about a midpoint between the two connection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783